MacIntyre, J.
Section 6 of an act approved August 4, 1923 (Ga. L. 1923, pp. 649, 653), repealed section 21 of “An Act to create a new charter for the City of Glennville” (Ga. L. 1911, p. 1241), and substituted therefor another section 21, which created a mayor’s court for said city, and provided for an appeal from that court to the city council, and further provided that “any judgment of the city council may be suspended by the writ of certiorari. . . ” Section 6 of the act of 1931 (Ga. L. 1931, pp. 783, 785) provides for the election of a recorder for the City of Glennville, and that “ his court shall have all the authority now vested by charter in mayor’s court of said city.” Section 7 of this act specifically repeals “ section 21 of said charter, as approved August 4,1923,” and makes no further reference to the court denominated “city council,” except to provide that “any judgment of the city council may be suspended by the writ of certiorari. . . ” Held: Since the act of 1931 specifically repealed that part of the act of 1923 which provided for an appeal from the mayor’s court to the city council, the petition for certiorari should not have been sanctioned, but, having sanctioned the certiorari, the judge of the superior court committed no error in overruling it after a hearing upon its merits, the overruling of a.certiorari being substantially the same as a dismissal. See Gillespie v. Mayor &c. of Macon, 19 Ga. App. 1, 2 (90 S. E. 970), and citations.

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.